Tilson, Judge:
The appeals listed in schedule D, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation, entered into by and between counsel for the respective parties:
That the issue involved iñ the above mentioned reappraisement appeals is the same in all material respects as the issue involved in the case of The United States v. Alfred Kohlberg, Inc., Customs Appeal No. 4245, decided January 4, 1940, C. A. D. 88.
That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is the appraised value thereof, less the amount added under duress.
That the proper basis of appraisal of the merchandise herein is the export value.
That there was no higher foreign value for the merchandise herein at the time of exportation.
On the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by the said appeals to be the values found by the'appraiser, less any amount added under duress. Judgment will be rendered accordingly.